DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retention mechanism” in claims 1, 2, 12, 13 and 17;  “an attachment mechanism” in claims 2, 3, 8, 9,13,14,17 and 19; and “a securing element” in claim 17 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,628,767 (“Simmons et al.”).
As regards claim 1, Simmons et al. discloses a method for preventing infections and maintaining aseptic epidermal areas using a reusable non-deforming flexible protective cover that anticipates Applicant’s presently claimed invention.  More specifically, as can be seen from Figs. 1-6, Simmons et al. discloses an apparatus (flexible body cover 10) for protecting a wound (see col. 2, lines 5-16, which discloses the protective cover is used to cover an open epidermal site), comprising: a waterproof shield element (see col. 2, lines 34-38, “a flexible protective cover…provides flexibility which allows open epidermal sites on any part of a human or animal body to be effectively covered and sealed to prevent fluid entry”; thereby being waterproof) to cover a wound area of a user’s body, the waterproof shield element comprising an elevated top surface  (12) that is elevated away from the user’s body (via edges 22, 24,26, 28, see Figs. 1 and 2); a retention mechanism (constituted by straps 40, 42) to selectively retain the shield element against the user’s body, the retention mechanism utilizing the elevated top surface to create a normal force between the shield element and the user’s body to form an effective seal between the shield element and the user’s body (col. 8, lines 59-65 discloses “first adjustable strap (40) and second adjustable strap (42) are used to secure the flexible protective cover an open epidermal site, while first fastening strap (41) and second fastening strap (43) apply pressure the outside surface (14) of one-piece flexible cover body (10) to create a seal between sealing member (38) and the open epidermal site.”; it is inherent that a normal force is between central portion 12 and the skin when the straps are secured).
As regards claim 2, Simmons et al. discloses the apparatus of claim 1, further comprising an attachment mechanism (constituted by the guides having anchored portions 34a, 34b, 36a, 36b therein, see Figs. 1 and 5 or plastic loops 34, 36, see Fig. 6) to selectively secure a position of the retention mechanism relative to the shield element (see col. 7, lines 45-55).
As regards claim 3, Simmons et al. discloses the apparatus of claim 2, wherein the attachment mechanism is coupled to the elevated top surface (as can be seen from Figs. 1 and 5, the guides having anchored portions 34a, 34b, 36a, 36b therein are coupled to the elevated top surface 12). 
As regards claim 5, Simmons et al. discloses the apparatus of claim 1, wherein the elevated top surface resides at a height of at least one centimeter away from the user’s body (as can be read from col. 5, lines 50-53 “each edge can have a depth ranging from 0.5 inches to about 4 inches, as needed to accommodate thick dressings or bandages”; a range of 1.27 cm to 10.16 cm). Thus, the elevated top surface will reside at least height (depth) between 1.27 cm to 10.16 centimeters, which is at least one centimeter.
As regards claim 7, Simmons et al. discloses the  apparatus of claim 1, wherein the retention mechanism comprises a substantially flexible strap (note the disclosure of “[t]he adjustable straps can be made from…elastic material…” at col. 3, lines 25-28, which is inherently flexible).
As regards claim 10, Simmons et al. discloses the apparatus of claim 1, further comprising a seal element (constituted by sealing member 38, see col. 8, lines 47-53) coupled to a lower portion of the shield element (see Fig. 1).
As regards claim 11, Simmons et al. discloses the apparatus of claim 10, wherein at least one of the seal element and the lower portion of the shield element is substantially flexible to conform to the user’s body (Simmons et al. discloses at col. 6, lines 15-17 that the sealing member can be made from flexible, compressible plastic or silicone which will necessarily conform the user’s body). 
As regards claim 12,  Simmons et al. discloses a method for preventing infections and maintaining aseptic epidermal areas using a reusable non-deforming flexible protective cover that anticipates Applicant’s presently claimed invention.  More specifically, Simmons et al. discloses the method for protecting a wound, comprising: providing a waterproof shield element (flexible cover body 10) to cover a wound area of a user’s body, the shield element comprising an elevated top surface (constituted by elevated central portion 12) that is elevated away from the user’s body (via edges 22, 24, 26, 28, see Figs. 1 and 2); providing a retention mechanism (constituted by straps 40, 42) to selectively retain the shield element against the user’s body (col. 6, lines 37-39), the retention mechanism utilizing the elevated top surface to create a normal force between the shield element and the user’s body to form an effective seal between the shield element and the user’s body (see col. 6, lines 37-42 and col. 8, lines 59-65 discloses “first adjustable strap (40) and second adjustable strap (42) are used to secure the flexible protective cover an open epidermal site, while first fastening strap (41) and second fastening strap (43) apply pressure the outside surface (14) of one-piece flexible cover body (10) to create a seal between sealing member (38) and the open epidermal site.”; it is inherent that a normal force is between central portion 12 and the skin when the straps are secured).
As regards claim 13, Simmons et al. discloses method of claim 12, further comprising coupling an attachment mechanism to the shield element to selectively secure a position of the retention mechanism relative to the shield element (constituted by the guides having anchored portions 34a, 34b, 36a, 36b therein, see Figs. 1 and 5 or plastic loops 34, 36, and see Fig. 6 showing selectively secured positions of the retention mechanism relative to the shield element; see also col. 7, lines 45-55).
As regards claim 14, Simmons et al. discloses the method of claim 13, wherein coupling the attachment mechanism to the shield element comprises coupling the attachment mechanism to the elevated top surface (as can be seen from Figs. 1 and 5, the guides having anchored portions 34a, 34b, 36a, 36b therein are coupled to the elevated top surface 12). 
As regards claim 15, modified Simmons et al. discloses the method of claim 12, wherein the elevated top surface resides at a height of at least one centimeter away from the user’s body (as can be read from col. 5, lines 50-53 “each edge can have a depth ranging from 0.5 inches to about 4 inches, as needed to accommodate thick dressings or bandages”; a range of 1.27 cm to 10.16 cm). Thus, the elevated top surface will reside at least height (depth) between 1.27 cm to 10.16 centimeters, which is at least one centimeter.
As regards claim 17, modified Simmons et al. discloses the method of claim 13, further comprising coupling to the retention mechanism a securing element to selectively engage the attachment mechanism (it must be noted that Simmons et al. discloses that hook and loop attachment mechanism or other such fastening means such as reusable adhesives, snaps or loops may which connect to the retention mechanism (see col. 3, lines 36-55).  Applicant is reminded that the attachment means may include a slot, a slide-in connector, a clip, a clasp, a buckle, a guide or other such components known to those in the art to selectively secure at least a portion of the retention mechanism 104 relative to the shield 102.  The Office takes the position that snaps are other such components known to those in the art to selectively secure at least a portion of the retention mechanism 104 relative to the shield 102, and is therefore an equivalent attachment element and its co-operating securing element).
As regards claim 19, Simmons et al. discloses the method of claim 17, further comprising engaging the securing element with the attachment mechanism (during use the securing elements of the, straps are secured to the top elevated surface of protector 10, see 49-56).
As regards claim 20, Simmons et al. discloses the method of claim 12, further comprising coupling a seal element (38) to a lower portion (lip 32) of the shield element.

Claim(s) 1 and 4 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0296405 (“Raymond-Coblantz”)
As regards claim 1, Raymond-Coblantz discloses a wound protection device that anticipates Applicant’s presently claimed invention.  More specifically, as can be seen from Figs. 5-6, Raymond-Coblantz discloses an apparatus (wound protection device 100 comprising frame 102 and cover 104) for protecting a wound (see para. [0003]), comprising: a waterproof shield element (constituted by frame 102 and cover 104, see para. [0060], lines 2-7 which discloses cover 104 can be configured to extend over the frame 102 to seal gaps 110 in the frame 102…the cover 104 can be used , for example, to seal the wound while a user is in the shower and/or in an environment in which the wound cover be contaminated (e.g., by dirt, debris, etc.); thereby being waterproof) to cover a wound area of a user’s body, the waterproof shield element comprising an elevated top surface that is elevated away from the user’s body (as can be seen from Figs. 5 and 6, the frame and cover has a top elevated surface); a retention mechanism (constituted by 115 such as medical tape, a strap or band and/or other means for attaching) to selectively retain the shield element against the user’s body (see para. [0051], lines 1-3), the retention mechanism utilizing the elevated top surface to create a normal force between the shield element and the user’s body to form an effective seal between the shield element and the user’s body (see Fig. 5 and para. [0051], it is inherent that the tapes/straps/bands 115 are used to secure the flexible protective cover to apply pressure the outside surface of the protective device (100) to create a seal between frame 102 and cover 104 and the skin).
As regards claim 4, Raymond-Coblantz discloses the apparatus of claim 1, wherein the shield element is substantially rigid (Raymond-Coblantz discloses the frame 102 can be configured to be relatively rigid, see para. [0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 8, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al.
As regards claim 6, Simmons et al. discloses the apparatus of claim 1, except wherein the elevated top surface resides at a height of at least three centimeters away from the user’s body.  However, as can be read from col. 5, lines 50-53, Simmons et al. discloses that “each edge can have a depth ranging from 0.5 inches to about 4 inches, as needed to accommodate thick dressings or bandages”; a range of 1.27 cm to 10.16 cm.  Thus, the elevated top surface will reside at least between 1.27 cm to 10.16 centimeters.
It has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   Since Applicant’s claimed range of at least three centimeters overlaps Simmons et al. range of 1.27 cm to 10.16 cm, it would have been prima facie obvious to one of ordinary skill in the art before the effective time of filing the presently claimed invention to have constructed the height (depth) of the elevated surface to be at least three centimeters as needed to accommodate thick dressings or bandages.
As regards claims 8 and 9, Simmons et al. discloses the apparatus of claim 2, except wherein the retention mechanism comprises a rod element or clasp element to selectively engage the attachment mechanism.  However, Simmons et al. discloses “[u]se of similar fastening means, such as reusable adhesive, snaps, or loops of plastic or another material molded to the central portion, is also contemplated” at col. 5, lines 44-46).  Simmons et al. also discloses other fastening means such as ”buckles, clasps, loops, or slidable fasteners at col. 6, lines 43-45.  And since Applicant fails to disclose the criticality of using a clasp or a rod to connect to the shield element, the Office contends that use of a rod or clasp does not patentably distinguish Applicant’s invention over the prior art and that it would have been obvious to one having ordinary skill in the art to select a rod element or a clasp from various well known fastening elements in the art to achieve the purpose of connecting straps (40,42) of body (10) of Simmons et al. in order firmly secure the body straps to the body.
As regards claim 16, Simmons et al. discloses the method of claim 12, except wherein the elevated top surface resides at a height of at least three centimeters away from the user’s body.  However, as can be read from col. 5, lines 50-53, Simmons et al. discloses that “each edge can have a depth ranging from 0.5 inches to about 4 inches, as needed to accommodate thick dressings or bandages”; a range of 1.27 cm to 10.16 cm.  Thus, the elevated top surface will reside at least between 1.27 cm to 10.16 centimeters.
It has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   Since Applicant’s claimed range of at least three centimeters overlaps Simmons et al. range of 1.27 cm to 10.16 cm, it would have been prima facie obvious to one of ordinary skill in the art before the effective time of filing the presently claimed invention to have constructed the height (depth) of the elevated surface to be at least three centimeters as needed to accommodate thick dressings or bandages.
As regards claim 18, Simmons et al. discloses the method of claim 17, except wherein the securing element comprises one of a rod element and a clasp element.  However, Simmons et al. discloses “[u]se of similar fastening means, such as reusable adhesive, snaps, or loops of plastic or another material molded to the central portion, is also contemplated” at col. 5, lines 44-46).  Simmons et al. also discloses other fastening means such as ”buckles, clasps, loops, or slidable fasteners at col. 6, lines 43-45.  And since Applicant fails to disclose the criticality of using a clasp or a rod to connect to the shield element, the Office contends that use of a rod or clasp does not patentably distinguish Applicant’s invention over the prior art and that it would have been obvious to one having ordinary skill in the art to select a rod element or a clasp from various well known fastening elements in the art to achieve the purpose of connecting straps (40,42) of body (10) of Simmons et al. in order firmly secure the body straps to the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses protectors for protecting a wound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786